Morphy, J.
This case was before us last year on the appeal of several of the sureties of Hozey. 2 Robinson, 552. Another of the sureties, J. M. Bach, and the Ex-Sheriff, have now appealed, and we are called upon to examine the judgment below as it concerns them,. The same reasoning which led to the reversal of the judgment against- the other sureties applies equally to Bach, and the same result must follow. The counsel for the Ex-Sheriff insisted that the exception taken by him to the appointment of a judicial sequestrator, ought to have prevailed. Whatever may have been our opinion of the propriety of granting a sequestration in the case, so far as it concerns the other creditors of Hozey, we think he has no just right to complain. The showing made by the plaintiffs was such, as made it proper to resort to such a conservatory measure to protect the rights of the Parish Treasury. Judgment was finally rendered against Hozey, for $8873 36, arrear-ages of parish taxes ■; for $3000, for taxes on suits ; and for $1485, for amount of fines, making in all $13,358 06. We shall proceed to consider this judgment by examining separately the three items of the plaintiff’s claim against the late sheriff.
I. The Judge properly allowed a credit for the amount of tax receipts acknowledged by F. Buisson, the sequestralor, to be in his possession, and reduced the amount claimed on this head to.$8873 06
But he entirely overlooked an admission to be found both in the petition and account annexed to it, that Hozey had paid them on account. . $4978 25
To this credit must be added several bills paid by him and chargeable to the parish, amounting together to . . . . [ XXX XX XXXX ] 25
Thus reducing the amount due for parish taxes to $2868 81
*379II. The item of $1485, for fines imposed on jurors in the Parish Court, is unsupported by any legal evidence. Annexed to the petition, and signed by the Parish Treasurer, is a statement of fines to that amount, said to have been made out according to lists transmitted to the Treasurer by the, Clerk of the court; but on the trial below no evidence was offered to show that either of the lists required by law, was ever certified by the Clerk and transmitted to the Sheriff and the Treasurer. No warrant, or certified statement of the fines appears to have been placed in the hands of the Sheriff which could enable him to collect them; nor have the plaintiffs produced the voucher, which was necessary to prosecute that officer. B. & C.’s Dig. 779 and 780.
III. Of the amount claimed for taxes on suits in the first Judicial District Court, the Parish Court, and the Commercial Court» the Judge has allowed only $3000, and the plaintiffs have not prayed that the judgment be amended on this head. As no evidence was adduced on the trial that any lists or statements of these taxes, certified by the clerks of these courts, were ever furnished to the Sheriff, the Judge, we apprehend, made this allowance on the testimony of the late Sheriff’s deputy, who testified that Hozey used every exertion to have the taxes on suits collected, but could not recover more than $3000. But this witness, in another part of the record, furnished in writing a more definite statement of these collections, and put them down at the precise sum of $2285 00
This statement also shows that the actual amount paid out by Hozey, in the salaries of Judges, and in the expenses of the courts, chargeable by law upon this fund, and provedjjby proper vouchers in the record, is . 2083 50
Leaving only a balance of . ' . . . $201 50
Which being added to the unpaid amount of Parish taxes . . 2868 81
Makes the sum of . , $3070 31
For which only judgment must be- given-.
It is therefore ordered, that the judgment of the Commercial Court be reversed ; that as relates to the surety J. M. Bach, there be a judgment for him as in case of nonsuit, with costs in both *380courts ; and that the plaintiffs do recover from Charles F. Hozey, three thousand and seventy dollars and thirty-one cents, with costs below, those of this appeal to be borne by the appellees.
Morel and Eyma, for the plaintiffs.
Lockett and Micou, for the appellants.